Simons, J. (dissenting).
It was legal error to deny defendant’s motion to dismiss pursuant to CPLR 3216 in the absence of any justification for plaintiff’s delay (CPLR 3216; Barasch v Micucci, 49 NY2d 594). The action charging professional malpractice in 1972, was commenced in June, 1977. Issue was joined in August, 1977 and defendant demanded a bill of particulars at that time. No particulars have yet been supplied, discovery has not been completed and despite two 3216 motions by defendant, the action is not now on the Trial Calendar nor ready for the Trial Calendar. Plaintiff’s only excuse for this is its assertion that the delay was occasioned by defendant’s failure to co-operate. Plaintiff has failed to avail itself of any of the statutory methods of securing disclosure, however, and it cannot excuse its own conduct by criticizing that of *1104the defendant. Plaintiff brought the action and it is its obligation to press it to a conclusion. The motion to dismiss should have been granted. (Appeal from order of Monroe Supreme Court — dismiss complaint.) Present — Dillon, P. J., Simons, Schnepp, Callahan and Doerr, JJ.